Citation Nr: 0528352	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-18 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's chronic lumbosacral strain, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from August 1989 to March 1990 
and active duty from January 1991 to February 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Louisville, Kentucky, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's chronic 
lumbosacral strain.  In September 2005, the veteran was 
afforded a video hearing before the undersigned Veterans Law 
Judge.    

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that his lumbosacral spine disability has 
increased in severity; encompasses degenerative disc disease; 
and has necessitated both frequent time off from work and 
periods of bedrest.  In reviewing the claims files, the Board 
initially observes that the record is not clear as to whether 
the veteran's service-connected lumbosacral disability has 
been recharacterized so as to encompass lumbar spine 
degenerative disc disease.  The RO needs to formally address 
the issue of whether the veteran's service-connected 
lumbosacral spine disability includes degenerative disc 
disease.  

The veteran testified at the September 2005 video hearing 
before the undersigned Veterans Law Judge that his 
lumbosacral spine disability had increased in severity; 
significantly interfered with his vocational activities; and 
necessitated frequent periods of bedrest.  



Accordingly, this case is REMANDED for the following action:  

1.  Schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his service-connected spine 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of the lumbosacral spine should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's lumbosacral spine 
disability upon his vocational pursuits.  

Please send the claims folders to the 
examiner for review.  The examination 
report should specifically state that 
such a review was conducted.  

2.  Then formally adjudicate whether the 
veteran's service-connected lumbosacral 
spine disability encompasses lumbar spine 
degenerative disc disease.  The veteran 
and his accredited representative should 
be informed in writing of the resulting 
decision and his associated appellate 
rights, if appropriate.  

3.  Then readjudicate the veteran's 
entitlement to an increased evaluation 
for his service-connected spine 
disability.  If the benefit sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 

